UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

UNITED STATES OF AMERICA
No. 19 CR 869
v.

Judge Robert W. Gettleman
THOMAS OSADZINKSI

PROTECTIVE ORDER
GENERAL AND SENSITIVE DISCOVERY MATERIALS

WHEREAS, the parties agree that they have a compelling interest in
preventing certain sensitive discovery materials, to include declassified
material! (collectively “Sensitive Discovery Materials”), from being disclosed
to anyone not a party to the court proceedings in this matter; such material
may include information relevant to ongoing national security investigations
and prosecutions; and such materials may implicate the privacy interests of
the defendant and third parties;

AND WHEREAS, the government seeks to tender to the defendant

certain Sensitive Discovery Materials;

 

1 As used herein, the term “Declassified Materials” refers to any and all
classified documents, materials, and information that have been marked as declassified and
provided by the government to defense counsel as part of discovery in this case.
AND WHEREAS, the parties further agree that the Court has the power
under Fed. R. Crim. P. 16(d)(1) and 26.2 to grant appropriate relief to the
parties where required in the interests of justice;

THEREFORE, IT IS HEREBY ORDERED pursuant to Rule 16(d) of the
Federal Rules of Criminal Procedure that the government shall segregate the
discovery materials it produces to the defendant and his counsel of record into
two categories: (1) General Discovery Materials, and (2) Sensitive Discovery
Materials. The category to which particular discovery materials belong shall
be clearly identified by the government;

IT IS FURTHER ORDERED that, except as provided below, General
Discovery Materials shall not be further disseminated? by the defendant or his
counsel of record to any individuals, organizations or other entities, other than:
(ij) members of the defense team (co-counsel, paralegals, investigators,
translators, litigation support personnel, the defendant, and secretarial staff)
and (ii) experts retained or consulted to assist in the preparation of the defense.
Members of the defense team may show (but not provide copies of) any General
Discovery Materials to witnesses or potential witnesses during the course of

their investigation of this case. Each of the individuals to whom disclosure is

 

2 “Disseminated” means to provide, show or describe to another either a
particular piece of discovery or quotations, excerpts, or summaries derived therefrom.
made pursuant to the above provisions shall be provided a copy of this
protective order and will be advised that he or she shall not further
disseminate the materials except by the express direction of counsel of record
or co-counsel;

IT IS FURTHER ORDERED that Sensitive Discovery Materials shall
not be further disseminated by the defendant or his counsel of record to any
individuals, organizations or other entities, other than (1) members of the
defense team (co-counsel, paralegals, investigators, translators, litigation
support personnel, the defendant, and secretarial staff); and (ii) experts
retained or consulted to assist in the preparation of the defense. Notice of
proposed dissemination to defense experts shall be provided to the Court ex
parte and under seal. Each of the individuals to whom disclosure is made
pursuant to the above provision shall be provided a copy of this protective order
and will be advised that he or she shall not further disseminate the materials
except by the express direction of counsel of record or co-counsel. The
government shall provide copies of any Sensitive Discovery Material
appropriately so marked. It is expressly understood that counsel for the
defendant or co-counsel may not disseminate any of such Sensitive Discovery

Materials to witnesses or potential witnesses, except as noted above for
experts. To the extent copies of Sensitive Discovery Materials provided to
defense counsel differ from copies provided for the defendant, defense counsel
may show the defendant their copies but may not provide a set of their copies
to the defendant. The defendant may seek relief from these provisions as to a
particular item or items of discovery by providing notice to the Court of intent
to disseminate particular identified item(s) to a witness and the purpose in
doing so. The Notice shall be under seal. No disclosure of the item(s) to the
witness(es) shall be made until the Court so permits. The Court, after notifying
the defense, may consult with the Government regarding any dissemination
requests pursuant to this paragraph;

IT IS FURTHER ORDERED that no General Discovery Material or
Sensitive Discovery Material shall be disseminated to any member of the
defense team, as defined above, expert witness retained or consulted by the
defense team, or any duly authorized witness unless that person shall first
have signed the Memorandum of Understanding in the form attached hereto,
agreeing to comply with the terms of this Order. The signed Memorandum of
Understanding shall be filed with the Court under seal. The substitution,
departure, or removal for any reason from this case of counsel for the

defendant, or anyone associated with the defense team shall not release that
person from the provisions of this Order or the Memorandum of Understanding
executed in connection with this Order;

IT IS FURTHER ORDERED that all discovery materials, whether
general or sensitive, in this case are now and will forever remain the property
of the United States Government. At the conclusion of this case, all discovery
materials shall be destroyed or maintained under secure conditions by defense
counsel. Upon written request of the Government, all discovery materials shall
be returned to the Government;

IT IS FURTHER ORDERED that defense counsel in receipt of Sensitive
Discovery Materials may only make copies of the Sensitive Discovery Materials
in accordance with this order. Defense counsel shall not remove from any
copies of either General Discovery Materials or Sensitive Discovery Materials
any inscription made by the Government identifying the materials as: “U.S.
Government Property” and “May Not Be Used Without U.S. Government
Permission”;

IT IS FURTHER ORDERED that all discovery materials are to be
provided to the defense, and used by the defense, solely for the purpose of
allowing the defendant to prepare his defense;

IT IS FURTHER ORDERED that no party shall make, or participate in
the making of, any extrajudicial disclosure of Sensitive Discovery Materials for
dissemination by means of public communication, unless such materials are
(or become) public record, including but not limited to, trial transcripts,
documents that have been received in evidence at other trials, or documents
that are otherwise properly placed in the public domain;

IT IS FURTHER ORDERED that any papers to be served upon the Court
in response to papers served in conformity with the preceding paragraph also
be filed under seal;

IT IS FURTHER ORDERED that counsel shall store all Sensitive
Discovery Materials, and any copies thereof, in a secure place;

IT IS FURTHER ORDERED THAT, to the extent any material is
produced by the United States to defendant or defendant’s counsel by mistake,
the United States shall have the right to request the return of the material and
shall do so in writing. Within five days of the receipt of such a request,
defendant and/or defendant’s counsel shall return all such material if in hard
copy, and in the case of electronic materials, shall certify in writing that all
copies of the specified material have been deleted from any location in which

the material was stored;

IT IS FURTHER ORDERED that nothing in this Order shall preclude
the government or the defendant from seeking a further protective order

pursuant to Rule 16(d) as to particular items of discovery material; and
FINALLY, IT IS ORDERED that this Order is entered without prejudice

to either party’s right to seek a revision of the Order by appropriate motion to

the Court.

ENTER:

Robert W. Gettleman
District Judge

United States District Court
Northern District of Illinois

 

Date: bandon Is AO) 4
